Citation Nr: 0842367	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A hearing in front of the Decision Review Officer (DRO) was 
held in April 2005.  A transcript of the hearing has been 
associated with the claim file.

In July 2005 the veteran withdrew her request for a Travel 
Board hearing.

In May 2008 the Board remanded the claim for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

Unfortunately, the claim must be remanded again.  In the 
Board remand of May 2008 the RO was requested to obtain an 
opinion and review of the record by a neurologist.  The AOJ 
was at liberty to obtain an examination from a neurologist if 
it deemed it necessary.  In July 2008 the VA examiner issued 
an opinion.  However, the Board notes that the examining 
physician was May PAC, which indicates that the examining 
physician was a not a neurologist but rather a Physician's 
Assistant.  This does not comply with the Board's order of 
May 2008.  

In view of Stegall, the case must again be returned to the 
AOJ for a review as set forth below.

Accordingly, the case is REMANDED for the following action:

The AOJ should request an opinion and 
review of the record by a neurologist.  
The examiner should determine whether 
there is any relationship between the 
currently diagnosed bilateral carpal 
tunnel syndrome and the in-service 
finding of fine tremors in the hands.  

(The AOJ is at liberty to obtain an 
examination from a neurologist if 
deemed necessary.)

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




